Citation Nr: 1610287	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to degenerative joint disease (DJD) of the right knee and/or left ankle.  

2.  Entitlement to service connection for a left hip disability, including as secondary to DJD of the right knee and/or left ankle.  

3.  Entitlement to service connection for DJD of the cervical spine, including as secondary to DJD of the right knee and/or left ankle.

4.  Entitlement to a compensable rating prior to July 11, 2013 for DJD of the left knee.

5.  Entitlement to a rating in excess of 30 percent for DJD of the left knee with replacement from October 1, 2015.

6.  Entitlement to an extension of a temporary 100 percent rating for DJD of the right knee post total knee arthroplasty (TKA) with patellar resurfacing beyond July 31, 2013.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to October 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2012 (notice sent July 2012) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  The March 2012 rating decision, in pertinent part, granted service connection for DJD, left knee as secondary to the service-connected disability of DJD, right knee and assigned a 0 percent rating effective May 17, 2010 (date of claim), denied service connection for a bilateral hip disability to include arthritis, and DJD of the cervical spine, and denied entitlement to a TDIU.  The June 2012 rating decision assigned a temporary 100 percent rating for DJD of the right knee post total arthroplasty with patellar resurfacing.  An interim August 2013 rating decision granted service connection for DJD post left knee arthroplasty (previously rated as DJD, left knee) and assigned a temporary100 percent rating from July 11, 2013 and a rating of 30 percent from September 1, 2014.  An August 2014 rating decision assigned a temporary 100 percent rating for DJD post left knee arthroplasty from July 30, 2014 based on surgical or other treatment necessitating convalescence; a 30 percent rating was assigned from October 1, 2015.  In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the hearing the Veteran requested, and was granted, a 60-day abeyance period for the submission of additional evidence; such evidence was received along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence.

Regarding the left knee, the Veteran was assigned temporary total ratings on two occasions due to convalescence following left knee procedures.  These periods ran consecutively from July 11, 2013 to September 30, 2015.  Thus, the periods on appeal are reflected on the title page.

The issues of entitlement to service connection for DJD of the cervical spine, including as secondary to the service-connected DJD of the right knee and/or left ankle, a rating in excess of 30 percent from October 1, 2015 for DJD of the left knee with replacement and a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral hip disability.

2.  Prior to July 11, 2013, the Veteran's DJD of the left knee was manifested by noncompensable limitation of flexion with objective evidence of pain and swelling; but does not include ankylosis, instability or impairment of the tibia and fibula with nonunion or loose motion requiring a brace; and there is no legal basis upon which to extend the temporary total rating for left knee arthroplasty beyond 12 months.

3.  In December 2013, prior to the promulgation of a decision in the matter of an extension of a temporary 100 percent rating for DJD of the right knee post total knee arthroplasty with patellar resurfacing beyond July 31, 2013, the Veteran informed the RO that the issue was not "an extension of benefits", but of a missed payment, which had been resolved, thereby rendering the matter moot.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

2.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

3.  The criteria for a 10 percent disability rating, but not greater, have been met for DJD of the left knee prior to July 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261 (2015); See also 38 C.F.R. § 4.30, 4.71a, Code 5055 (2015).

4.  The issue of entitlement to an extension of a temporary 100 percent rating for DJD of the right knee post total knee arthroplasty with patellar resurfacing beyond July 31, 2013, is moot. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2010, December 2010, January 2011, March 2011 and May 2011, VA notified the Veteran of the evidence and information needed to substantiate his claims, to include notice of what evidence or information he was responsible for providing and what evidence or information VA would attempt to obtain on his behalf, as well as how VA assigns disability ratings and effective dates of awards.  

Inasmuch as the rating decision of March 2012 granted service connection for DJD, left knee and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  A June 2015 supplemental statement of the case readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's service treatment records (STRs) have been secured.  Pertinent postservice treatment records have been secured.  He was afforded a VA examination in December 2011.  The Board finds the examination report, is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

With respect to the claim for extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2015, based on a need for convalescence following surgery for the service-connected right knee disability, this claim is being dismissed as there remains no case or controversy.  Therefore, the duty to notify and assist is not applicable.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with that regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2015 hearing, the undersigned discussed the evidence needed to substantiate the claim of service connection for bilateral hip disability, to include as secondary to the service-connected right knee or left ankle disabilities, and the claim for a higher rating for the left knee prior to July 2013.  The VLJ inquired as to additional evidence that could be helpful.  The Veteran was afforded a 60-day abeyance period for submission of additional evidence.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Legal Criteria, Factual Background and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims he has a bilateral hip disability secondary to his service-connected right knee and/or left ankle disabilities.  Specifically, at the November 2015 hearing, he reported that the claimed left and right hip disabilities are due to his service-connected right and left knee disabilities.  

His STRs are silent for any history, complaints, treatment or diagnosis of a bilateral hip disability, and he has not alleged that a bilateral hip disability had its origin in service.  Postservice treatment records do not diagnose a disability of the hips. 

On December 2011 VA examination, the Veteran reported that his claimed bilateral hip disability began something in 2007 when pain and stiffness started secondary to his service-connected right knee and left ankle disabilities.  He stated that a diagnosis of osteopenia was rendered in January 2011.  He reported having weakness, stiffness, lack of endurance, fatigability, tenderness, and pain of the hips.  He stated that his hips hurt all the time.  He did not experience swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation or dislocation.  He had not been hospitalized, had surgery or incapacitation related to the claimed bilateral hip disability.  He experienced flare-ups that interfered with daily living, mood, sleep, walking, standing and climbing stairs.  He related that he could not stand or walk very far.  He is not able to work in maintenance, construction, welding, warehousing, or drive an 18-wheel truck.  On physical examination, the examiner noted there was no malunion or nonunion of the femur or a flail hip joint, bilaterally.  There was no ankylosis of either hip joint.  There was no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction and rotation were not limited and the Veteran could cross his legs.  X-rays of the hips were within normal limits.  The examiner noted there is no diagnosis for the claimed right and left hip conditions because there is no pathology to render diagnoses.  She concluded that a bilateral hip condition is not related to service because medically it is impossible to relate the two because there is no right hip or left hip condition found on examination.

Notably, the Veteran has stated that a diagnosis of osteopenia was rendered.  To the extent the Veteran proffers this evidence to establish a diagnosis for the claimed bilateral hip disability, such is not supported by the record.  While VA treatment records note moderate diffuse osteopenia, there is no medical evidence of record that identifies osteopenia as a condition directly associated with the Veteran's hips.  As noted, VA examiner in December 2011 found no pathology of the hips to render diagnoses.

In any event, the initial threshold matter that must be addressed here, as in any claim seeking service connection, is whether (on a direct or secondary service connection theory of entitlement) there is competent evidence that the Veteran currently has (or during the pendency of the claims have had) the disability for which service connection is sought (bilateral hip disability).  The Veteran essentially asserts that he currently has a bilateral hip disability proximately due to service-connected disabilities.  Although he is competent to report lay-observable symptoms (such as pain), he is not competent to speak to whether there is underlying pathology for symptoms constituting a compensable disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Consequently, the Board finds that his assertion that he has a bilateral hip disability is not probative evidence.  Neither has he demonstrated that he has the training and expertise required to opine as to the likely etiology of the claimed bilateral hip disability.  See id.  In the absence of proof of a current bilateral hip disability there is no valid claim for service connection for a bilateral hip disability on either a direct or a secondary service connection basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against the claim.  Accordingly, service connection for bilateral hip disability is not warranted.

Increased Rating

The Veteran filed a claim of entitlement to service-connection for a left knee disability in May 2010.  Service connection was granted for left knee DJD (as proximately due to his service-connected right knee disability).  A 0 percent rating was assigned effective from May 17, 2010.  In April 2012 the Veteran filed a notice of disagreement with the 0 percent rating assigned and subsequently perfected an appeal in the matter.  Notably, in July 2013 the Veteran underwent a left TKA.  A 100 percent rating was assigned effective July 11, 2013 based on surgical or other treatment necessitating convalescence.  In addition, a 100 percent rating was assigned for 13 months following prosthetic replacement of the knee joint (to July 30, 2014).  On July 30, 2014 he underwent a second left TKA.  A temporary 100 percent rating was assigned for DJD post left knee arthroplasty based on surgical or other treatment necessitating convalescence.  Moreover, a 100 percent rating was assigned from July 30, 2014 (date of replacement surgery) to September 30, 2015 (the last day of the month following a one-year, 100 percent rating following implantation of a prosthesis).  A 30 percent rating is assigned for DJD post left knee arthroplasty (previously rated as DJD left knee) from October 1, 2015.  As "staged" ratings are assigned and both stages are on appeal (as noted on the front page of this decision), the Board finds that the evidence of record is adequate to decide the issue of entitlement to a compensable rating prior to July 11, 2013 for DJD of the left knee, and that further development is necessary before a decision is rendered on the issue of a rating in excess of 30 percent from October 1, 2015 for DJD of the left knee with replacement, which is further addressed in the remand portion of this decision.  Accordingly, the Board will proceed with consideration of the appeal in the matter of entitlement to a compensable rating prior to July 11, 2013 for DJD of the left knee.

The Veteran's DJD of the left knee is rated under 38 C.F.R. § 4.71a, Code 6260 with a 0 percent rating prior to July 11, 2013.  He contends essentially that he experienced symptoms associated with his left knee disability during the period prior to July 11, 2013 that warrant a compensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2013), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body " such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

Degenerative arthritis is rated under Code 5003; a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a major joint (i.e., the knee) where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Codes 5256 through 5263.  Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  Id., Plate II.

Code 5260 provides a 0 percent rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

Code 5261 provides a 0 percent rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (Code 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  Code 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the period dated prior to July 11, 2013, the pertinent evidence of record includes VA outpatient treatment records and September 2010 and December 2011 VA (fee basis) examination reports.  July 2010 x-rays of the left knee show evidence of mild medial joint space narrowing at the knee joint.  The visualized bony and soft tissue structures of the left knee were otherwise unremarkable in appearance without evidence of suprapetellar knee joint effusion.  

In September 2010 the Veteran underwent a VA (fee basis) examination primarily for an evaluation of his right knee and left ankle disabilities.  The examination report, however, provided findings for the left knee.  Evaluation of the left knee revealed no locking pain, genu recurvatum, crepitus or ankylosis.  Range of motion testing revealed left knee flexion to 120 degrees with no additional degree of limitation even with repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was no subluxation on the left.

A May 2011 VA emergency department report notes the Veteran was seen with left knee pain.  He reported he was coming into his home and felt his left knee give way.  He did not fall or hit the knee.  He denied any previous trauma, swelling and locking.  He had a brace on his left knee and when questioned about it, he did not know why he had the brace.  He denied any previous surgery of the knee.  On physical examination, there was no edema of the left knee, passive range of motion was full at 0 to 180 degrees and active knee motion was 0 to 100 degrees.  There was no joint line tenderness, no effusion, or patellar tenderness.  McMurray's, Lachman's and drawer's were negative; collaterals were stable.  X-rays showed mild degenerative changes with peaking of the tibial spines; suprapatellar joint effusion was present.  There was no fracture or dislocation.  The diagnosis was left knee pain.  

A May 2011 VA orthopedic surgery consult report notes that the Veteran stated that following his left endarterectomy, his left leg "gave out."  During the "giving way," his leg locked-up and he had severe pain around his knee cap.  Since then he has had difficulty walking due to pain to the distal third of his quadriceps, as well as patellar pain.  He denied any joint line pain, catching, popping, or locking in the knee.  He had some swelling in the upper knee, but no ecchymosis.  He was wearing braces on both knees, which he stated was for support.  On physical examination, he appeared to be in no acute distress.  He walked with an exaggerated antalgic gait.  There was a minute amount of swelling just superior to the patella.  There was no noted ecchymosis.  He was moving his leg very slowly due to a complaint of pain.  There was no instability with valgus varus stress and he had a negative anterior and posterior drawer.  He hopped around to the chair and complained of pain through the examination, which the examiner noted was "out of proportion to findings."  There was no noted deformity palpated during the examination, but the Veteran was very tender along the tendon.  X-rays show some mild arthritic changes in the knee, otherwise within normal limits.  

An August 2011 VA pain medicine initial evaluation report, the Veteran reported he had constant chronic pain of his left knee at a level of 6/10.  The pain was worse when walking, standing or climbing stairs.  It interfered with activities of daily living, mood, sleep and mobility.

On December 2011 VA (fee basis) knee and lower leg conditions examination, the Veteran reported symptoms of weakness, stiffness, swelling, lack of endurance, locking, fatigability, tenderness, effusion, and constant pain.  At that time, he did not experience heat, redness, giving way, deformity, drainage, subluxation and/or dislocation.  He reported he was never hospitalized nor had any surgery for the left knee.  He had not had any meniscal condition or surgical procedures for a meniscal condition.  He had not had a total left knee replacement, arthroscopic or other knee surgery.  His left knee, in the past 12 months, had not resulted in any incapacitation.  His pain level was 8/10 and at times his knee gives way; he cannot stand and/or walk very long.  His left knee disability interfered with his activities of daily living, mood, sleep, and mobility, and he wears a knee brace.  He stated that flare-ups are constant pain that occur spontaneously and is alleviated with medication and a left knee brace.  He noted that the functional impairment of pain, weakness, stiffness, giving way, locking, lack of endurance, and tenderness, hurts while he is in bed, driving a car and walking and standing for long periods.  It also prevented him from working in any type of maintenance, warehouse, construction, or welding jog, and may affect him driving an 18-wheeler.  

On physical examination, left knee flexion was to 140 degrees or greater and there was no objective evidence of painful motion.  Left knee extension was to 0 degree or any degree of hyperextension (no limitation of extension) and there was no objective evidence of painful motion.  He was able to perform repetitive use testing with 3 repetitions on the left.  Left knee post-test flexion was to 140 degrees or greater.  There was no limitation of extension (0 or any degree of hyperextension).  There was no additional limitation in range of motion of the knee following repetitive use and there was no functional loss and/or functional impairment of the knee.  There was no tenderness or pain on palpation of joint lines or soft tissue of either knee.  Lachman's, posterior drawer, and medial-lateral instability tests on the left knee were normal.  There was no evidence or history of bilateral recurrent patellar subluxation/dislocation.  His lower extremities did not have diminished function.  Muscle strength for the left knee was 5/5.  Left knee x-rays show calcification of the articular cartilage and medial and lateral menisci, which is a degenerative change.  No fracture or other acute abnormality was demonstrated.  Additionally the degenerative arthritic change was noted throughout the left knee evidenced mainly by calcification of the articular cartilage and menisci.  Otherwise negative left knee.  The diagnosis was DJD of the left knee.  The examiner noted that the Veteran's knee disability did not impact his ability to work.  

An April 2012 VA pain program consult report, shows the Veteran was seen for multiple pain complaints, including the left knee.  He stated that pain is worse in the knee.  On physical examination the left knee had mild crepitus, and negative Patrick's and straight leg raises bilaterally; strength was 5/5.  His gait was mildly antalgic due to knee pain with right tilt.  Romberg was negative and tandem, heel/toe was intact.  The diagnosis was DJD, bilateral knee.

An August 2012 VA outpatient treatment report, shows the left knee had normal color and temperature without effusion.  There was no tenderness.  There was full range of motion with moderate crepitation.  There was normal collateral/cruciate ligament stability.  X-rays of the left knee (August 2012) show mild to moderate bicompartmental knee joint space narrowing sharpening of the tibial spines and bilateral chondrocalcinosis.  The patellofemoral joint demonstrated mild degenerative changes with mild buttressing.  There was no evidence of fracture, dislocation, or osseous mass swelling of the pathology.  There was no evidence of knee effusion; the soft tissues were unremarkable. 

An October 2012 VA physical therapy report notes the Veteran's left knee pain was constant at level 6/10.  Left knee flexion was to 125 and extension was -5.  There was no edema.  No assessment was rendered for the left knee.

A November 2012 VA physical therapy report notes the Veteran's left knee pain was level 2-3/10.  Left knee flexion was to 125 and extension was -5.  There was no edema.  No assessment was rendered for the left knee.  A December 2012 VA physical therapy report notes the Veteran's left knee pain was 2/10.  Active range of motion of the left knee was within normal limits; strength was 5/5.  No assessment was rendered for the left knee.  

A January 2013 VA orthopedic surgery clinic report notes the Veteran was seen for an injection into the left knee.  It was further noted that he has DJD of the left knee and wanted to be placed on the schedule for a left total knee arthroplasty (TKA).  He complained of having left knee pain with ambulation and at night.  He only gets relief from the pain for one month after the steroid injection.  The pain affects his daily activities.  On physical examination the left knee was tender to palpation and there was mild effusion.  There was good medial/lateral stability.  Range of motion was full.  X-rays showed medial, lateral patellofemoral joint narrowing but no bone on bone contact.  He had medial and lateral pseudogout.  The assessment was DJD left knee.

In a March 2013 VA primary care note, it was noted that the Veteran presented for medical clearance prior to his knee replacement.  He was doing well.  On examination of the extremities, there was no edema.  There was no joint deformity.  He was essentially cleared for knee replacement.  In April 2013 the Veteran was seen at VA orthopedic surgery clinic for an injection into the left knee.  He reported having pain with ambulation and pain at night.  He stated that he only has relief from pain for one month after the steroid injection.  The pain affects his daily activities.  On physical examination, there was tenderness to palpation, good medial/lateral stability, range of motion was full and there was mild effusion.  X-rays showed medial, lateral, patellofemoral joint narrowing but no bone on bone contact.  He has medial and lateral pseudogout.  The assessment was DJD, left knee.

The Board concludes that a 10 percent rating is warranted for the left knee prior to July 11, 2013, under Code 5003.  While some medical evidence over this period notes full range of motion without pain, there are numerous treatment records that indicate less than full range of motion of the left knee.  Limited range of motion that equates to compensable limitation of flexion or extension of the left knee is not shown at any time prior to July 11, 2013.  Also, during this period, the medical evidence reflects that the limitation of motion is accompanied by objective findings like swelling and crepitus.  

A rating higher than 10 percent is not warranted for limited flexion, and a separate compensable rating for limited extension is also not warranted as the preponderance of the evidence is against a finding of compensable limitation of flexion or extension prior to July 11, 2013.

For the period prior to July 11, 2013, the record reveals no evidence of right knee ankylosis.  The VA examination reports and treatment records show significant range of motion remains in the left knee.  There is no evidence of nonunion of the tibia or fibula with loose motion requiring a brace.  Even though the Veteran has worn a brace on the left knee and reports his knee giving way, the preponderance of the evidence, including the medical evidence consistently shows negative findings with respect to objective testing for recurrent subluxation and lateral instability.  Thus separate (or greater) ratings for the left knee prior to July 11, 2013 are not warranted under Codes 5256, 5261, or 5262.

The Board is aware of the Veteran's contentions regarding his left knee giving out, (which has not caused him to fall).  Medical evidence of record shows that instability tests for the left knee were negative.  Thus, a separate rating for left knee instability prior to July 11, 2013 is not warranted under Code 5257. 

The Board has also considered the assignment of separate compensable ratings under Codes 5258 or 5259; but, there is no evidence of dislocated or removal of semilunar cartilage prior to July 11, 2013 so as to warrant a rating under such Codes.  The Veteran repeatedly denied a history of left knee surgery during this period.

Entitlement to an Extension of a Temporary 100 Percent Rating for DJD of the Right Knee Post Total Knee Arthroplasty Beyond July 31, 2013

The Veteran underwent a total right knee replacement June 5, 2012 and was granted and received a temporary total 100 percent rating for 13 months.  His rating was reduced to 30 percent for residuals of right knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran filed a claim for an extension of the temporary total rating for DJD of the right knee post total arthroplasty with patellar resurfacing beyond July 31, 2013 and was denied.  In July 2013 he perfected a timely appeal in the matter.  In the Substantive Appeal (VA Form 9) he noted "The issue is not an extension of benefits! The issue is failure to pay the first month of benefits.  The surgery was on June 5th therefore on July 1st I should have received payment for June, I did not receive that payment until August 1, 2012 . . . ."

In a December 2013 Report of General Information correspondence, a decision review officer (DRO) at the RO noted that the Veteran was called based on his VA Form 9 in which he stated that he wanted a hearing regarding his pay for June 2012.  The Veteran stated he no longer wanted a hearing on that issue because it had been resolved.  (See Report of General Information (VA Form 21-0820) 12/12/2013).  Based on these facts, there remains no case or controversy.  Consequently, the appeal for an extension of a temporary 100 percent rating for DJD of the right knee post total knee arthroplasty with patellar resurfacing beyond July 31, 2013 is moot, and the appeal must be dismissed.  38 C.F.R. § 20.202.

Other Considerations

The Board has considered whether the higher rating for the left knee prior to July 11, 2013, should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Regarding the Veteran's left knee disability, the Board has carefully compared the level of severity and symptomatology of his service-connected left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Veteran has not described any exceptional or unusual features of his left knee disability that have not already been encompassed by the schedular criteria, including for convalescence following left knee procedures and for left knee replacement.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claim on appeal.  Id.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, TDIU was not raised by the record with respect to the left knee prior to July 11, 2013.  The Board is remanding the issue of entitlement to a TDIU due to all service-connected disabilities for additional evidentiary development and because it is inextricably intertwined with the other remanded matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

A rating of 10 percent for DJD of the left knee is granted prior to July 11, 2013, subject to the laws and regulations governing the award of monetary benefits.

The appeal for an extension of a temporary 100 percent rating for DJD of the right knee post total knee arthroplasty with patellar resurfacing beyond July 31, 2013 is dismissed.



REMAND

The Board finds that additional development is necessary before a decision may be rendered in the matters of entitlement to service connection for DJD of the cervical spine, including as secondary to DJD of the right knee and/or left ankle; to a rating in excess of 30 percent from October 1, 2015 for DJD of the left knee; and a TDIU.

The Veteran has claimed entitlement to service connection for DJD of the cervical spine, including as secondary to DJD of the right knee and/or left ankle.  The Veteran was afforded a VA examination in December 2011, but the examiner did not address the matter of whether his service-connected right knee disability aggravated the cervical spine disability or whether the left ankle disabilities caused or aggravated the cervical spine disability.  Hence, a remand to secure a supplemental medical opinion is necessary.  See Barr, 21 Vet. App. 303  

Subsequent to the assignment of the temporary total rating of 100 percent for the left knee arthroplasty residuals from July 30, 2014, the Veteran was assigned a 30 percent rating from October 1, 2015 for his service-connected residuals of left knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  At the November 2015 hearing he indicated a worsening of his service-connected left knee disability.  He testified that he has chronic left knee pain every day, and has an "extremely bad limp."  He stated that he cannot work at all, and cannot "walk long[.]"  His left knee was last examined for VA compensation purposes in December 2011, more than 4 years ago.  As the Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

At the hearing the Veteran stated that he was denied participation in the VA vocational rehabilitation program because he was not qualified because of his disabilities.  Any such VA vocational rehabilitation record should be obtained.  

Finally, the claim for TDIU is inextricably intertwined with the pending increased rating claim that is being remanded, and adjudication of the TDIU must be deferred until the intertwined issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's VA vocational rehabilitation file with the record.

2.  The AOJ should also arrange for a VA supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to ascertain whether the Veteran's cervical spine disability was aggravated by his service-connected right knee and/or was caused or aggravated by his left ankle disability.  The Veteran's entire record (to include this remand) must be reviewed by the opinion provider/examiner.  Based on review of the record (and examination if required), an opinion is requested that responds to the following:

(a) Please identify (by diagnosis) each cervical spine/neck disability entity found during the course of this appeal (since the claim was filed in May 2010). 

(b) As to any/each cervical spine/neck disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was aggravated (permanently worsened) by the Veteran's service connected left knee disability?

(c) Is it at least as likely as not (a 50% or better probability) that any diagnosed cervical spine disability was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected left ankle disability?  

The opinion provider must explain the rationale for all opinions, citing to supporting factual data, as appropriate. 

3.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The entire record must be reviewed in conjunction with the examination.  In particular:

The examiner must identify any functional impairment resulting from the manifestations of his service-connected left knee disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

In proffering this opinion, the examiner should address the Veteran's functional limitations due to his service-connected left knee disability.  

4.  Thereafter, the RO should re-adjudicate the claims, to include consideration of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


